419 S.W.2d 201 (1967)
Wayne A. JOHNSON, Petitioner,
v.
CITY OF CORPUS CHRISTI, Respondent.
No. B-402.
Supreme Court of Texas.
October 11, 1967.
Fischer, Wood, Burney & Nesbitt, James P. Ryan, Corpus Christi, for petitioner.
I. M. Singer, City Atty., Robert E. Young, Asst. City Atty., Corpus Christi, for respondent.

APPLICATION FOR WRIT OF ERROR
PER CURIAM.
This is an appeal from an order of the County Court refusing to grant Petitioner a temporary injunction restraining the Respondent, the City of Corpus Christi, from taking possession of Petitioner's property in a condemnation proceeding. Such action of the County Court was affirmed by *202 the Court of Civil Appeals, 416 S.W.2d 504. The Respondent has filed in this Court a motion to dismiss the appeal on the ground that the injunction feature of the proceeding is moot, stating as grounds therefor that "The Opinion of the Court of Civil Appeals was issued May 26, 1967, and the City being under no further restraint has taken possession of the property under a writ of possession and dispossessed all persons." Petitioner has not filed any reply to the motion or otherwise controverted its allegations of fact.
Writ of error is granted without reference to the merits of the matter decided below. The orders of the County Court and the Court of Civil Appeals pertaining to the temporary injunction are set aside, and the cause, insofar as it relates to the matter of a temporary injunction, is dismissed at Petitioner's cost. Downs v. City of Abilene, (Tex.Sup.) 391 S.W.2d 41 (1965) and cases therein cited.